Citation Nr: 9923061	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  95 39 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from April 1964 to April 1966.

The veteran was service connected for PTSD in an August 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Portland, Oregon (the RO).  The RO 
evaluated his disability as 30 percent disabling.  In an 
October 1995 letter, the veteran disagreed with the 30 
percent evaluation and contended that the disability is more 
severe than the assigned rating.  This appeal followed.

In May 1997, the Board of Veterans' Appeals (the Board) 
remanded this case so that additional evidentiary development 
could be undertaken.  The Board notes that case was remanded, 
in part, so that the veteran could be given the opportunity 
for a hearing at the RO per his November 1995 substantive 
appeal.  In a June 1997 letter from the RO, the veteran was 
requested to advise whether he still wanted a hearing with 
the RO and to provide a list of all treatment received for 
psychiatric problems since October 1994.  To date, no 
response has been received.  All other development, per the 
remand, has been completed, and in an October 1998 rating 
decision, the RO increased the veteran's rating to 70 percent 
disabling.  The case is properly before the Board for 
adjudication.

The United States Court of Appeals for Veterans Claims (the 
Court) has held, regarding a claim for an increased rating, 
that the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  The Court 
also stated that it follows that such a claim remains in 
controversy "where less than the maximum available benefits 
are awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran's appeal continues.

The Boston, Massachusetts RO currently has jurisdiction over 
the case.




FINDINGS OF FACT

1. The veteran's only service-connected disability is PTSD, 
which is currently evaluated as 70 percent disabling, 
effective from August 5, 1994.

2. The veteran has been granted entitlement to a total rating 
based on individual unemployability, effective November 
21, 1997.

3. The veteran's service-connected PTSD for the period from 
August 5, 1994 to November 20, 1997 is manifested by 
severe impairment of his ability to maintain effective 
relationships and of his ability to retain employment.

4. The veteran's service connected PTSD subsequent to 
November 20, 1997 is manifested by severe impairment in 
social and occupational functioning, so as to effectively 
prevent the veteran from securing substantially gainful 
employment.


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation of 100 percent 
for PTSD for the period August 5, 1994 through November 
20, 1997 have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §  4.130, Diagnostic Code 9411 (1998).

2. The schedular criteria for an evaluation of 100 percent 
for PTSD subsequent to November 20, 1997 have been met.  
38 U.S.C.A. § 1155 (West 1991);38 C.F.R. §  4.130, 
Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a higher disability evaluation for 
PTSD.

Initial Matters

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased evaluation for his 
service-connected PTSD within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's assignment of 
a rating for that disability, the claim continues to be well-
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  See Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995), see also Fenderson v. West, 12 
Vet. App. 119 (1999).  

Since the claim is well grounded, VA has a duty to assist the 
veteran with the development of evidence to support his 
claim.  38 U.S.C.A. § 5107(a).  In this regard, the Board is 
satisfied that all relevant facts have been developed and the 
duty to assist the veteran has been fulfilled.  The file 
shows that the RO has properly developed the evidence 
pursuant to the Board 's May 1997 remand, and there is no 
further VA duty to assist the veteran in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Board 
specifically notes that pursuant to the May 1997 Board 
remand, in June 1997, the RO requested the veteran to advise 
whether he wanted a hearing with the Hearing Officer at the 
RO as he had initially requested in his November 1995 VA Form 
9.  The veteran failed to respond.

Relevant Law and Regulations

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998).  
See Massey v. Brown 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  The 
rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his or her physical condition.  

PTSD is rated under the portion of the VA Schedule for Rating 
Disabilities that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132 
(1996).  Effective November 7, 1996, the rating schedule for 
mental disorders was amended and redesignated as 38 C.F.R. 
§ 4.130.  See 61 Fed. Reg. 52700 (October 8, 1996).  The 
evaluation criteria have substantially changed in the new 
rating schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In light of the fact that the veteran 
filed his claim before November 7, 1996, the Board will 
evaluate his psychiatric disability below in light of both 
the new and old rating criteria, which will be quoted where 
appropriate below.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Factual Background

The veteran underwent a VA examination in October 1994.  The 
veteran reported that since returning from service in Viet 
Nam, he had had between 50 to 100 jobs, the longest of which 
lasted one or two years.  He was employed at a home 
furnishings store and had worked there for about a year.  He 
indicated that he was having a difficult time controlling his 
rage and was afraid of losing his job.  He stated that he had 
a severe, bad and violent temper and was concerned that he 
would kill someone.  He reported the presence of recurrent 
dreams and nightmares.  He said that he was separated from 
his wife.  The examiner noted that during the examination, 
the veteran demonstrated a number of rage outbursts which 
were diffused through talking.  He was rational and well 
focused, with no delusions or hallucinations.  However, there 
was suspiciousness and mistrust.  The diagnosis was PTSD and 
the GAF was 60 .  The examiner noted rather severe 
psychosocial and environmental problems due to the separation 
from his wife, financial difficulties and difficult with 
adjustment to society.

At a social and industrial survey conducted in November 1994, 
the veteran reported the presence of nightmares, flashbacks, 
depression and temper problems.  He had no suicidal or 
specific homicidal ideation.  He reported that he had no 
friends and that he stopped trusting people over 20 years 
ago.  He stated that he had about 20 part time and three full 
time jobs in the last five years and was currently employed.  
He indicated that he has had trouble maintaining employment 
and will walk away when he gets into a conflict.  The 
surveyor concluded that the veteran had problems with sleep, 
relationships, employment and sharing his feelings.  She 
indicated that while the veteran maintained a work history, 
it involved many job changes and difficulty with co-workers.  

Pursuant to the Board's May 1997 remand, the veteran 
underwent a fee basis examination in September 1998.  He 
reported the presence of nightmares, palpitation and 
paranoia.  He indicated that when threatened, he feels like 
killing someone.  He said that he does not trust people and 
feels isolated.  He reported that he has held many odd jobs 
in the past 30 years and has had ongoing difficulty with 
people.  His last job was a car salesman where he worked for 
9 months and he reported that he has not been in the work 
force since last year.  GAF was 40-45.  The examiner 
commented that the veteran's psychiatric symptoms clearly 
suggest the need for constant supervision and use of 
psychotropic medication.

In a VA Form 21-8940 dated in December 1998, the veteran 
reported that he had two employers over the past five years 
and made $65,000 in 1996.  Since that time, he reported that 
he has tried unsuccessfully to obtain employment from three 
employers.

In a VA Form 21-4192 dated in December 1998, the veteran 
reported that he was employed as a sales representative from 
March 1995 to November 1997, but was terminated due to 
continued low production. 

In a March 1999 rating decision, the veteran was granted 
entitlement to individual unemployability, effective November 
1997.


Analysis

Before November 7, 1996, the VA Schedule for Rating 
Disabilities read in pertinent part as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Pursuant to 38 C.F.R. § 4.16(c) (1996), where the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  This subsection was repealed as 
of November 7, 1996.

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities was amended.  The pertinent provision now reads 
as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


Evaluation under the former rating criteria for the period 
from August 5, 1994 through November 20, 1997

Evidence prior to November 21, 1997 reflects that the veteran 
was separated from his wife and had no friends.  He reported 
difficulty maintaining employment during this period due to 
his temper and difficulties controlling his rage.  The 
November 1994 social and industrial survey report reflects 
that while the veteran maintained a work history, he was 
impaired in his ability to retain employment.  However, a VA 
Form 21-8940 dated and signed by the veteran in November 1998 
reflects that he had consistent employed with two employers 
for the period 1993 to 1997 and that he earned $65,000 in 
1996.  The record further reflects that the veteran earned as 
much as $2,000 in a month for the period 1993-1994 and as 
much as $5,000 in a month for the period 1995 to 1997.  Both 
positions were in sales, which reflects some level of 
successful interaction with others.  Furthermore, there is no 
evidence of totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality.  The veteran 
was characterized as rational and well focused with no 
delusions or hallucinations at an October 1994 VA 
examination.  His GAF was reported as 60 in October 1994, 
which reflects moderate symptoms and indicates moderate 
difficulty in social or occupation functioning.  Therefore, 
the Board finds that a rating of 100 percent under the former 
criteria for the period August 5, 1994 through November 20, 
1997 is not warranted.

Furthermore, in light of the veteran's lucrative employment 
from 1993 to November, 1997, the Board finds that the 
evidence does not reflect that the veteran was precluded from 
securing or following a substantially gainful occupation due 
to PTSD during this time.  Therefore a 100 percent rating 
pursuant to 38 C.F.R. § 4.16(c) (1996) is not warranted for 
this period.


Analysis under the current rating criteria for the period 
from August 5, 1994 through November 20, 1997

A rating of 100 percent is, likewise, not warranted for the 
period August 5, 1994 to November 20, 1997 under the current 
rating criteria.  The veteran's employment history, 
disjointed as it may be, does not reflect total occupational 
impairment.  Earning an income of $65,000 in sales does not 
support a finding of gross impairment in thought processes or 
communication.  As stated above, there was no evidence of 
delusions, hallucinations, disorientation or inappropriate 
behavior.  Despite problems with anger management, the 
veteran was able to effectively function during this period.  
Therefore the Board finds that a 100 percent rating under the 
current criteria is not warranted for this period.

Evaluation under the current rating criteria for the period 
subsequent to November 20, 1997

In a March 1999 rating decision, the RO determined the 
veteran to be individually unemployable as of November 21, 
1997.  The RO noted that the veteran terminated his 
employment in November 1997 due to continued low production.  
A VA Form 21-4192 submitted in December 1998 by the veteran's 
employer reflects that the veteran was terminated on November 
21, 1997 due to continued low production.  Furthermore, the 
September 1998 fee basis examination reflects that the 
veteran's GAF had decreased to 40-45, which reflects serious 
symptoms including serious impairment in occupational 
functioning.  Based on the forgoing, the Board finds that the 
veteran was unemployable due to his service connected PTSD as 
of November 21, 1997.  

Because the veteran's PTSD precludes him from substantially 
gainful employment, the Board believes that the requirement 
of total occupational impairment found in the current 
schedular criteria has been met.  Moreover, the recent 
medical evidence, indicating that the veteran is in need of 
constant supervision, suggests that the remainder of the 
requirements for a 100 percent disability rating for PTSD 
have been met.  In particular, the veteran's long-standing 
isolation and lack of trust with respect to other people 
appears to have worsened in recent years.  Significantly, the 
veteran has repeatedly expressed hostility and homicidal 
ideation towards others.  Accordingly, the Board finds that 
the evidence supports a 100 percent disability evaluation is 
warranted for the veteran's service-connected PTSD disability 
for the period subsequent to November 20, 1997.


ORDER

An evaluation in excess of 70 percent for PTSD for the period 
August 5, 1994 through November 20, 1997 is denied.  

An evaluation of 100 percent for PTSD effective November 21, 
1997 is granted, subject to the governing regulations 
applicable to the payment of monetary benefits.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [38 C.F.R.  is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical continuum of mental health-illness." citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

